      Case 1:20-cv-01226-AWI-JLT Document 9 Filed 09/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11    ROBEY HAIRSTON,                                      Case No. 1:20-cv-01226-JLT (PC)

12                          Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                           TO DENY PLAINTIFF’S MOTION TO
13               v.                                        PROCEED IN FORMA PAUPERIS AND
                                                           DISMISS ACTION
14    CDCR, et al.,
                                                           (Doc. 2)
15                          Defendants.
                                                           14-DAY DEADLINE
16
                                                           Clerk of the Court to Assign a District Judge
17

18              Before the Court is Plaintiff’s application to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. (Doc. 2.) Because Plaintiff has more than three “strikes” under section 1915(g)

20   and fails to show that he is in imminent danger of serious physical injury, the Court recommends

21   that his application be denied and this action dismissed.

22         I.   THREE-STRIKES PROVISION OF 28 U.S.C. § 1915

23              “In no event shall a prisoner bring a civil action … under this section if the prisoner has,

24   on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or

25   appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

26   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under

27   imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

28   ///
         Case 1:20-cv-01226-AWI-JLT Document 9 Filed 09/02/20 Page 2 of 3


 1       II.    DISCUSSION

 2              The Court takes judicial notice of five of Plaintiff’s prior cases that courts dismissed

 3   because they were frivolous, malicious, or failed to state a claim on which relief may be granted:1

 4   (1) Hairston v. Union Bank of California, No. 5:14-cv-01299-UA-MAN (C.D. Cal. July 9, 2014);

 5   (2) Hairston v. Richardson, et al., No. 2:10-cv-07853-UA-MLG (C.D. Cal. Dec. 15, 2010);

 6   (3) Hairston v. California Lottery, No. 2:10-cv-07851-UA-MLG (C.D. Cal. Dec. 15, 2010);

 7   (4) Hairston v. Bozanifh, et al., No. 8:10-cv-01652-UA-MLG (C.D. Cal. Nov. 8, 2010); and

 8   (5) Hairston v. Judge Hudson, et al., No. 5:10-cv-00750-UA-MLG (C.D. Cal. May 28, 2010).

 9   The courts dismissed these cases before Plaintiff initiated the current action on August 21, 2020.
10   Plaintiff is therefore precluded from proceeding in forma pauperis in this action unless, at the

11   time he filed his complaint, he was under imminent danger of serious physical injury. See

12   Andrews v. Cervantes, 493 F.3d 1047, 1052-53 (9th Cir. 2007).

13              The claims in Plaintiff’s complaint are frivolous. Plaintiff states that he tested positive for

14   COVID-19 on August 11, 2020. (Doc. 1 at 3.) He alleges that, because he tested negative back in

15   June, prison healthcare personnel “lied” about and “falsifie[d]” the August test results, claiming

16   that he has COVID-19 when, in fact, he does not. (Id. at 3, 4, 5.) Plaintiff contends that prison

17   doctors and nurses “are committing fraud, discriminating on minorities.” (Id. at 3, 4.)

18   Additionally, he alleges that he “should have had [his] ass[ault] case dismissed,” and that

19   California judges conspired to commit fraud. (Id. at 4.) Plaintiff sues President Trump and
20   Governor Newsom, among others, for $999 trillion for “false imprison[ment]” and “fraud.” (Id.)

21              Plaintiff’s allegations are fanciful and irrational. Plaintiff’s complaint is therefore

22   frivolous, see Denton v. Hernandez, 504 U.S. 25, 32-33 (1992), and accordingly fails to show that

23   he is imminent danger of serious physical injury. The complaint’s frivolousness also provides an

24   alternative ground for dismissing this action. See id. at 31; 28 U.S.C. § 1915(e)(2)(B)(i).

25   III.       CONCLUSION AND RECOMMENDATIONS

26              Based on the foregoing, the Court RECOMMENDS that:
27              1. Plaintiff’s motion to proceed in forma pauperis (Doc. 2) be DENIED; and,

28   1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).

                                                                   2
      Case 1:20-cv-01226-AWI-JLT Document 9 Filed 09/02/20 Page 3 of 3


 1          2. This action be DISMISSED without prejudice to refiling upon prepayment of the

 2               filing fee.

 3   The Court DIRECTS the Clerk of the Court to assign a district judge to this action.

 4          These Findings and Recommendations will be submitted to the United States District

 5   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 6   of the date of service of these Findings and Recommendations, Plaintiff may file written

 7   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

 8   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

 9   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
10   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11
     IT IS SO ORDERED.
12

13      Dated:      September 2, 2020                         /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      3
